Citation Nr: 1423871	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-27 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for Sjogren's syndrome, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In January 2014, the Veteran testified at a videoconference hearing before the undersigned VLJ.  A transcript of the hearing is associated with the claims file.  

This matter was previously before the Board in August 2013, when the Board remanded it to afford the Veteran a hearing before a Veterans' Law Judge (VLJ).  Unfortunately, for the reasons discussed below the claim must be remanded again for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the record reveals that further development is warranted prior to adjudication of the claim.  The Veteran seeks entitlement to service connection for Sjogren's syndrome, to include as due to herbicide exposure.  The Veteran asserts that he has had symptoms of Sjogren's syndrome, to include aches and pains, dry mouth, occasional dry eyes, and fatigue during and since active service.  He also noted two in-service events he believes might be related to his Sjogren's syndrome.  The Veteran noted that he was treated for abrasions and contusions stemming from a vehicle accident in October 1970, and he was diagnosed with mononucleosis in January 1971.  With regard to mononucleosis, the Veteran asserts that the fatigue from his Sjogren's syndrome was masked by his mononucleosis or was the real cause of his in-service fatigue.  With regard to the injuries from the vehicle accident, the Veteran asserts that the pain from those injuries may have masked joint and muscle pain related to his Sjogren's syndrome.

The Veteran was afforded a VA examination in August 2011.  The examiner stated that, based upon his review of available medical literature, it was not at least as likely as not that the Veteran's Sjogren's syndrome was due to herbicide exposure.  However, the examiner did not opine whether the Veteran's Sjogren's syndrome was otherwise related to any event, injury, or disease in service.  Additionally, the examination report does not reflect consideration of the Veteran's lay statements asserting possible Sjogren's symptoms during and since active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  As the August 2011 VA opinion is inadequate, the claim must be remanded.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following actions:

1.  With the Veteran's assistance, obtain any outstanding VA and private treatment records pertaining to the Veteran's Sjogren's syndrome.  Any secured records must be associated with the claims file. 

2.  Thereafter, obtain an addendum opinion from the VA examiner who authored the August 2011 VA examination report, or, if the August 2011 VA examiner is unavailable, from another appropriate VA examiner.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.  The examiner should opine:

Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's Sjogren's syndrome is etiologically related to active service, to include as due to his in-service herbicide exposure, or otherwise related to any event, injury or disease in service, to include symptoms/complaints diagnosed as mononucleosis, and/or pain attributed to injuries from a vehicular accident .  In rendering the requested opinion, the examiner must consider the Veteran's statements asserting continuity of symptomatology since service.  

Additionally, the examiner should reconcile his or her opinion with the Veteran's service treatment records, lay statements, and treatise evidence submitted by the Veteran.  The examiner must provide a complete rationale for all conclusions reached.  

3.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 

of Appeals for Veterans Claims for additional development or other appropriate (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



